Case 8:19-cv-01320-VMC-CPT Document 21 Filed 11/05/20 Page 1 of 3 PageID 1189




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   KIMBERLY DEAN,

         Plaintiff,
   v.                                      Case No. 8:19-cv-1320-T-33CPT

   COMMISSIONER,
   SOCIAL SECURITY ADMINISTRATION,

         Defendant.

   _______________________________/

                                   ORDER

         This matter is before the Court on consideration of

   United States Magistrate Judge Christopher P. Tuite’s Report

   and Recommendation (Doc. # 20), filed on October 21, 2020,

   recommending that Plaintiff Kimberly Dean’s unopposed Motion

   for Attorney’s Fees be granted. (Doc. # 19).

         As of the date of this Order, no objections have been

   filed and the time for filing objections has lapsed. The Court

   accepts the Report and Recommendation, grants Dean’s Motion

   and awards her attorney’s fees in in the amount of $6,671.40.

   Discussion

         After conducting a careful and complete review of the

   findings and recommendations, a district judge may accept,

   reject    or   modify     the   magistrate      judge’s    report    and

   recommendation.      28    U.S.C.       §   636(b)(1);    Williams    v.


                                       1
Case 8:19-cv-01320-VMC-CPT Document 21 Filed 11/05/20 Page 2 of 3 PageID 1190




   Wainwright, 681 F.2d 732 (11th Cir. 1982). In the absence of

   specific objections, there is no requirement that a district

   judge review factual findings de novo, Garvey v. Vaughn, 993

   F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

   reject or modify, in whole or in part, the findings and

   recommendation. 28 U.S.C. § 636(b)(1)(C). The district judge

   reviews legal conclusions de novo, even in the absence of an

   objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604

   (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428,

   1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

         After conducting a careful and complete review of the

   findings, conclusions and recommendations, and giving de novo

   review to matters of law, the Court accepts the factual

   findings and legal conclusions of the Magistrate Judge.

         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   The Report and Recommendation (Doc. # 20) is ACCEPTED

         and ADOPTED.

   (2)   Plaintiff     Kimberly    Dean’s    Unopposed     Motion    for

         Attorney’s Fees (Doc. # 19) is GRANTED.

   (3)   Pursuant to the Equal Access to Justice Act, 28 U.S.C.

         § 2412, Dean shall be awarded attorney’s fees in the




                                     2
Case 8:19-cv-01320-VMC-CPT Document 21 Filed 11/05/20 Page 3 of 3 PageID 1191




         amount of $6,671.40, if she is not indebted to the United

         States Department of Treasury.

         DONE and ORDERED in Chambers in Tampa, Florida, this 5th

   day of November, 2020.




                                     3
